DETAILED ACTION
	This is the final office action for application 15/611,524, filed 6/1/2017, after the request for continued examination filed 3/30/2022.
	In light of the claim amendments filed 3/30/2022, Claims 1-20, 26, 28, 29 and 31-41 are pending in the application; Claims 1-20 and 31-41 are considered herein.
In light of the claim amendments filed 8/25/2022, the prior art rejections are withdrawn, the claim objections are withdrawn, the rejections under 35 U.S.C. 112(b) are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 33-41 are allowed.
The applied prior art does not teach the amended limitations of Claim 33. Applicant’s arguments to this effect are persuasive.
Further searching failed to identify any additional prior art that would render the limitations of Claim 33 either anticipated or obvious.
Therefore, the allowable feature of Claim 33 is the combined recitation of “a thermally conductive adhesive coupled to the heat generating device,” “wherein the energy harvesting device is in contact with the lateral side of the heat generating device through the thermally conductive adhesive,” and “wherein the second thermal conductive layer is a separate thermal conductive layer from the first thermal conductive layer,” in combination with the other limitations of the claim.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “means for thermal energy harvesting device” in line 21. It is the Examiner’s position that this limitation should read “means for thermal energy harvesting    Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-11, 13, 16-20, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makosinski, et al. (U.S. Patent Application Publication 2016/0284965 A1).
In reference to Claim 1, Makosinski teaches a device (Figs. 3, 3a, and 3b, paragraphs [0089]-[0097]).
The device of Makosinski comprises a circuit board Fig. 3b, paragraph [0026]), which is located in the base of the mug shown in Fig. 3.
It is the Examiner’s position that “printed circuit board” is a product-by-process limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
The device of Makosinski comprises a heat generating device located over a surface of the printed circuit board. This “heat generating device” corresponds to the hot liquid 311 in the container, as well as the battery shown in Fig. 3b (paragraph [0026]).
It is noted that the O.E.D. defines “device” as “Something devised or contrived for bringing about some end or result.” Therefore, the hot liquid is a “device,” because it is contrived for bringing about the end result of quenching thirst.
The heat generating device includes an integrated device, corresponding to the battery shown in Fig. 3b, along with its associated circuitry (paragraph [0026]).
Fig. 3 teaches that the heat generating device comprises a backside (corresponding to the bottom side of the hot liquid 311) and a lateral side (corresponding to the lateral side of the hot liquid 311).
Fig. 3 teaches that the device comprises an energy harvesting device (corresponding to items 312/313/318) coupled to the heat generating device and laterally surrounding the heat generating device (paragraphs [0092]-[0094]).
Fig. 3 teaches that the energy harvesting device 312/313/318 is in contact with the lateral side of the heat generating device 311.
Fig. 3 teaches that the energy harvesting device 312/313/318 comprises a first thermal conductive layer 312 extending vertically along and coupled to the lateral side of the heat generating device 311 (paragraphs [0093]-[0094]), a thermoelectric generator (TEG) 318 coupled to the first thermal conductive layer 312 (paragraph [0094]), and a second thermal conductive layer 313 coupled to the thermoelectric generator (TEG) such that the thermoelectric generator (TEG) is located between the first thermal conductive layer 312 and the second thermal conductive layer 313.
The TEGs of the device are “configured to convert heat that passes through the TEG into electrical energy,” because thermoelectric devices are structurally capable of converting heat that passes through them to electrical energy.
Fig. 3 teaches that the first thermal conductive layer 312, the thermoelectric generator (TEG) 318 and the second thermal conductive layer 313 laterally surround the lateral side of the heat generating device 311.
Fig. 3 teaches that the second thermal conductive layer 313 is a separate thermal conductive layer from the first thermal conductive layer 312.
Fig. 3 teaches that the device comprises a thermal insulation layer (corresponding to the air or vacuum 314) coupled to the energy harvesting device, and located over the backside of the heat generating device (paragraph [0093]).
In reference to Claim 11, Makosinski teaches an apparatus (Figs. 3, 3a, and 3b, paragraphs [0089]-[0097]).
The apparatus of Makosinski comprises a circuit board Fig. 3b, paragraph [0026]), which is located in the base of the mug shown in Fig. 3.
It is the Examiner’s position that “printed circuit board” is a product-by-process limitation.
The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
The apparatus of Makosinski comprises a heat generating device located over a surface of the printed circuit board. This “heat generating device” corresponds to the hot liquid 311 in the container, as well as the battery shown in Fig. 3b (paragraph [0026]).
It is noted that the O.E.D. defines “device” as “Something devised or contrived for bringing about some end or result.” Therefore, the hot liquid is a “device,” because it is contrived for bringing about the end result of quenching thirst.
Fig. 3 teaches that the heat generating device comprises a backside (corresponding to the bottom side of the hot liquid 311) and a lateral side (corresponding to the lateral side of the hot liquid 311).
Fig. 3 teaches that the device comprises an energy harvesting means (corresponding to items 312/313/318) coupled to the heat generating device and laterally surrounding the heat generating device (paragraphs [0092]-[0094]).
Fig. 3 teaches that the energy harvesting means 312/313/318 comprises a first thermal conductive layer 312 extending vertically along and coupled to the lateral side of the heat generating device 311, wherein the first thermal conductive is in contact with the lateral side of the heat generating device (paragraphs [0093]-[0094]).
Fig. 3 teaches that the energy harvesting means 312/313/318 comprises means for thermal energy harvesting coupled to the first thermal conductive layer, wherein the means for thermal energy harvesting is configured to convert heat that passes through the means for thermal energy harvesting into electrical energy. This “means for thermal energy harvesting” corresponds to the thermoelectric generators 318 coupled to the first thermal conductive layer 312 (paragraph [0094]).
Fig. 3 teaches that the energy harvesting means 312/313/318 comprises a second thermal conductive layer 313 coupled to the means for thermal energy harvesting 318 such that the means for thermal energy harvesting 318 is located between the first thermal conductive layer 312 and the second thermal conductive layer 313.
Fig. 3 teaches that the first thermal conductive layer 312, the means for thermal energy harvesting 318 and the second thermal conductive layer 313 laterally surround the lateral side of the heat generating device 311.
Fig. 3 teaches that the second thermal conductive layer 313 is a separate thermal conductive layer from the first thermal conductive layer 312.
Fig. 3 teaches that the apparatus comprises a thermal insulation layer (corresponding to the air or vacuum 314) coupled to the means for thermal energy harvesting , and located over the backside of the heat generating device (paragraph [0093]).
The apparatus comprises an energy storage device configured to store electrical energy from the means for thermal energy harvesting, corresponding to the battery shown in Fig. 3b (paragraph [0026]).
In reference to Claims 3 and 13, Makosinski teaches that the second thermal conductive layer 313 is cool, and that a temperature differential exists between items 312 and 313 (paragraph [0093]).
Therefore, it is the Examiner’s position that the second thermal conductive layer 313 is “configured to dissipate heat away from the TEG/means for thermal energy harvesting and away from the heat generating device.”
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 
In reference to Claims 6 and 16, Makosinski teaches all of the claimed structure recited in Claims 6 and 16. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claims 7 and 17, Makosinski teaches that the integrated device of his invention (which is shown in greater detail in Fig. 7) comprises an integrated circuit device 601 (Fig. 7, paragraph [0059]).
In reference to Claims 8 and 18, Fig. 3 teaches that the first thermal conductive layer 312 is an inner ring of the energy harvesting device/means, the second thermal conductive layer 313 is an outer ring of the energy harvesting device/means, and wherein the outer ring is a separate ring from the inner ring.
In reference to Claims 9 and 19, Fig. 3 of Makosinski teaches that the thermoelectric generator/means for thermal energy harvesting comprises a plurality of thermoelectric generators 318.
In reference to Claims 10 and 20, Makosinski teaches that the device/apparatus of his invention is incorporated into (i.e. used to charge) cell phones, tablets, music players, or radios (paragraph [0015]).
This disclosure teaches the limitations of Claims 10 and 20, wherein the device/apparatus is incorporated into a music player, a mobile phone, a tablet computer, or an entertainment unit. 
In reference to Claim 32,  Fig. 3b of Makosinski teaches that the TEG is further configured to provide electrical energy to the integrated device (paragraph [0096]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 6, 9, 11-12, 14, 16, 19, 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Mo, et al. (U.S. Patent Application Publication 2010/0207573 A1), in view of Chen, et al. (U.S. Patent Application Publication 2016/0133811 A1) and Koester, et al. (U.S. Patent Application Publication 2009/0205696 A1).
In reference to Claim 1, Mo teaches a device (Fig. 2, paragraphs [0043], with details described in paragraphs [0034]-[0042]).
The device of Mo comprises a heat generating device, corresponding to the LED (comprising LED 200 and casing 600) shown in Fig. 2 (paragraph [0043]).
The heat generating device 200/600 comprises an integrated device, corresponding to the LED 200 (Fig. 2, paragraph [0043]).
Fig. 2 of Mo teaches that the heat generating device 200/600 comprises a backside (corresponding to the side of the heat generating device 200/600 closest to the heat sink) and a lateral side.
The device of Mo comprises an energy harvesting device, corresponding to the thermoelectric module 400 (Fig. 2, paragraph [0043]) coupled to the heat generating device.
Fig. 2 of Mo teaches that the energy harvesting device 400 laterally surrounds the heat generating device 200/600.
Fig. 2 of Mo teaches that the energy harvesting device 400 is in contact with the lateral side of the heat generating device 200/600.
Mo teaches that the energy harvesting device 400 comprises a first thermally conductive layer 420 extending vertically along and coupled to the lateral side of the heat generating device 200/600 (Fig. 2, paragraph [0043]). Fig. 2 of Mo teaches that this layer 420 comprises a vertical surface in direct contact with the heat generating device 200/600, which meets the limitation of “extending vertically along and coupled to the lateral side of the heat generating device 200/600.”
 The energy harvesting device 400 comprises a thermoelectric generator (corresponding to the thermoelectric legs shown in Fig. 2) coupled to the first thermal conductive layer 420 (Fig. 2, paragraph [0043]).
The thermoelectric legs of the device are “configured to convert heat that passes through the TEG into electrical energy,” because these legs are thermoelectric materials (paragraph [0043]), and are therefore structurally capable of converting heat that passes through them to electrical energy.
The energy harvesting device 400 comprises a second thermal conductive layer 410 coupled to the thermoelectric generator such that the thermoelectric generator is located between the first thermal conductive layer 420 and the second thermal conductive layer 410 (Fig. 2, paragraph [0043]).
Fig. 2 of Mo shows that the first thermal conductive layer 420, the thermoelectric generator (i.e. the thermoelectric legs) and the second thermal conductive layer 410 laterally surround the lateral side of the heat generating device 200/600.
Fig. 2 of Mo teaches that the second thermal conductive layer 410 is a separate thermal conductive layer from the first thermal conductive layer 420. 
Mo does not teach that the device of his invention comprises a printed circuit board.
He is silent regarding the structure of the LED of the device of his invention; however, he teaches that the LED of his invention comprises circuitry (Mo, Fig. 3, paragraph [0044]).
To solve the same problem of providing LEDs cooled by a thermoelectric device, Chen teaches a device (Fig. 1, paragraphs [0016]-[0017]) in which a LED is disposed on a printed circuit board 11 (paragraph [0016]) that is cooled by a thermoelectric device, as in Mo. Chen further teaches that the printed circuit board 11 comprises the LED circuit for the LED (paragraph [0016]).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in forming the LED circuit of Mo is disposed in a printed circuit board, as in Chen.
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the LED of the device of Mo so that the LED circuit of Mo is disposed in a printed circuit board, as in Chen. 
Forming the LED of the device of Mo so that the LED circuit of Mo is disposed in a printed circuit board teaches the limitations of Claim 1, wherein the device comprises a printed circuit board.
Modified Mo does not teach that the device comprises a thermal insulation layer coupled to the energy harvesting device, and located over the backside of the heat generating device.
To solve the same problem of providing a heat generating device attached to a printed circuit board, wherein the heat generating device is cooled by a thermoelectric generator, Koester teaches a device in which a heat generating device attached to a printed circuit board is cooled by a thermoelectric generator, wherein the device further comprises a layer of thermal insulation 919 (made of an aerogel or silicon oxide) between the heat generating device and the hot side of the thermoelectric generator (Fig. 9, paragraphs [0057]-[0059]).
Koester further teaches that this thermal insulation layer provides the benefit of increasing the thermal barrier properties of the thermoelectric devices of his invention (paragraph [0071]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a layer of thermal insulation disposed over the top surface of the device of modified Mo, as shown in Mo, Fig. 2, based on the disclosure of Koester.
Including a layer of thermal insulation (made of an aerogel or silicon oxide) disposed over the top surface of the device of modified Mo, as taught by Koester, teaches the limitations of Claim 1, wherein the device comprises a thermal insulation layer coupled to the energy harvesting device (i.e. in contact with the thermoelectric device) and located over the backside of the heat generating device (i.e. over the entirety of the heat generating device).
 Including a layer of thermal insulation (made of an aerogel or silicon oxide) disposed over the top surface of the device of modified Mo, as taught by Koester, teaches the limitations of Claim 4, wherein the thermal insulation layer is coupled to the back side of the heat generating device, wherein the backside of the heat generating device (which corresponds to the top of the LED shown in Mo, Fig. 2) faces away from the printed circuit board.
Further, modified Mo teaches that the thermal insulation layer comprises a solid material (i.e. an aerogel or silicon oxide).
It is the Examiner’s position that the thermal insulation layer is “configured to force heat from the heat generating device to dissipate through the first thermal conductive layer, the TEG and the second thermal conductive layer.” 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 11, Mo teaches an apparatus (Fig. 2, paragraphs [0043], with details described in paragraphs [0034]-[0042]).
The apparatus of Mo comprises a heat generating device, corresponding to the LED (comprising LED 200 and casing 600) shown in Fig. 2 (paragraph [0043]).
Fig. 2 of Mo teaches that the heat generating device 200/600 comprises a backside (corresponding to the side of the heat generating device 200/600 closest to the heat sink) and a lateral side.
The apparatus of Mo comprises an energy harvesting means, corresponding to the thermoelectric module 400 (Fig. 2, paragraph [0043]) coupled to the heat generating device.
Fig. 2 of Mo teaches that the energy harvesting device 400 laterally surrounds the heat generating device 200/600.
Mo teaches that the energy harvesting means 400 comprises a first thermally conductive layer 420 extending vertically along and coupled to the lateral side of the heat generating device 200/600 (Fig. 2, paragraph [0043]). Fig. 2 of Mo teaches that this layer 420 comprises a vertical surface in direct contact with the heat generating device 200/600, which meets the limitation of “extending vertically along and coupled to the lateral side of the heat generating device 200/600.”
The energy harvesting means 400 comprises a means for thermal energy harvesting coupled to the first thermal conductive layer (corresponding to the thermoelectric legs shown in Fig. 2) coupled to the first thermal conductive layer 420 (Fig. 2, paragraph [0043]).
The means for thermal energy harvesting are “configured to convert heat that passes through the TEG into electrical energy,” because these legs are thermoelectric materials (paragraph [0043]), and are therefore structurally capable of converting heat that passes through them to electrical energy.
The energy harvesting means 400 comprises a second thermal conductive layer 410 coupled to the means for thermal energy harvesting such that the means for thermal energy harvesting is located between the first thermal conductive layer 420 and the second thermal conductive layer 410 (Fig. 2, paragraph [0043]).
Fig. 2 of Mo shows that the first thermal conductive layer 420, the means for thermal energy harvesting (i.e. the thermoelectric legs) and the second thermal conductive layer 410 laterally surround the lateral side of the heat generating device 200/600.
Fig. 2 of Mo teaches that the second thermal conductive layer 410 is a separate thermal conductive layer from the first thermal conductive layer 420. 
Mo does not teach that the device of his invention necessarily comprises an energy storage device configured to store energy from the TEG.
However, Mo teaches that the device of his invention may suitably be configured so that the current from the TEG may be used to charge a battery system (paragraph [0044]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have configured the device of modified Mo so that the current from the TEG is used to charge a battery system.
Configuring the device of modified Mo so that the current from the TEG is used to charge a battery system teaches the limitations of Claim 11, wherein the device comprises an energy storage device configured to store electrical energy from the means for thermal energy harvesting.
Mo does not teach that the device of his invention comprises a printed circuit board.
He is silent regarding the structure of the LED of the device of his invention; however, he teaches that the LED of his invention comprises circuitry (Mo, Fig. 3, paragraph [0044]).
To solve the same problem of providing LEDs cooled by a thermoelectric device, Chen teaches a device (Fig. 1, paragraphs [0016]-[0017]) in which a LED is disposed on a printed circuit board 11 (paragraph [0016]) that is cooled by a thermoelectric device, as in Mo. Chen further teaches that the printed circuit board 11 comprises the LED circuit for the LED (paragraph [0016]).
Therefore, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in forming the LED circuit of Mo is disposed in a printed circuit board, as in Chen.
Consequently, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the LED of the device of Mo so that the LED circuit of Mo is disposed in a printed circuit board, as in Chen. 
Forming the LED of the device of Mo so that the LED circuit of Mo is disposed in a printed circuit board teaches the limitations of Claim 11, wherein the apparatus comprises a printed circuit board.
Modified Mo does not teach that the apparatus comprises a thermal insulation layer coupled to the energy harvesting device, and located over the backside of the heat generating device.
To solve the same problem of providing a heat generating device attached to a printed circuit board, wherein the heat generating device is cooled by a thermoelectric generator, Koester teaches a device in which a heat generating device attached to a printed circuit board is cooled by a thermoelectric generator, wherein the device further comprises a layer of thermal insulation 919 (made of an aerogel or silicon oxide) between the heat generating device and the hot side of the thermoelectric generator (Fig. 9, paragraphs [0057]-[0059]).
Koester further teaches that this thermal insulation layer provides the benefit of increasing the thermal barrier properties of the thermoelectric devices of his invention (paragraph [0071]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have included a layer of thermal insulation disposed over the top surface of the device of modified Mo, as shown in Mo, Fig. 2, based on the disclosure of Koester.
Including a layer of thermal insulation (made of an aerogel or silicon oxide) disposed over the top surface of the device of modified Mo, as taught by Koester, teaches the limitations of Claim 11, wherein the device comprises a thermal insulation layer coupled to the energy harvesting device (i.e. in contact with the thermoelectric device) and located over the backside of the heat generating device (i.e. over the entirety of the heat generating device).
  Including a layer of thermal insulation (made of an aerogel or silicon oxide) disposed over the top surface of the device of modified Mo, as taught by Koester, teaches the limitations of Claim 14, wherein the thermal insulation layer is coupled to the back side of the heat generating device, wherein the backside of the heat generating device (which corresponds to the top of the LED shown in Mo, Fig. 2) faces away from the printed circuit board.
Further, modified Mo teaches that the thermal insulating layer comprises a solid material (i.e. an aerogel or silicon oxide).
It is the Examiner’s position that the thermal insulation layer is “configured to force heat from the heat generating device to dissipate through the first thermal conductive layer, the means for thermal energy harvesting, and the second thermal conductive layer.” 
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 2 and 12, Mo teaches that the device/apparatus of his invention comprises a thermally conductive adhesive 300 coupled to the heat generating device and the energy harvesting device/means (Fig. 2, paragraph [0043]).
Modified Ko teaches the structural limitations of Claims 2 and 12. Therefore, it is the Examiner’s position that the first thermal conductive layer of Ko is “configured to dissipate heat away from the heat generating device and towards the TEG/means for thermal energy harvesting, and wherein the first thermal conductive layer is configured to be in contact with the heat generating device through the thermally conductive adhesive.
It is noted that “configured to dissipate..” and “configured to be in contact with…” are intended use limitations of the claim. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claims 6 and 16, modified Mo teaches all of the claimed structure recited in Claims 6 and 16. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In reference to Claims 9 and 19, Fig. 2 of Mo teaches that the thermoelectric generator/means for thermal energy harvesting comprises a plurality of thermoelectric generators (i.e. a plurality of thermoelectric legs).
In reference to Claim 31, modified Mo does not teach that the device of his invention necessarily comprises an energy storage device configured to store energy from the TEG.
However, Mo teaches that the device of his invention may suitably be configured so that the current from the TEG may be used to charge a battery system (paragraph [0044]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have configured the device of modified Mo so that the current from the TEG is used to charge a battery system.
Configuring the device of modified Mo so that the current from the TEG is used to charge a battery system teaches the limitations of Claim 31, wherein the device comprises an energy storage device configured to store electrical energy from the TEG.
In reference to Claim 32, Fig. 3 of Mo teaches that the electricity produced by the thermoelectric device is supplied back into the LED (paragraph [0044]).
This disclosure teaches the limitations of Claim 32, wherein the TEG is further configured to provide electrical energy to the integrated device.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Makosinski, et al. (U.S. Patent Application Publication 2016/0284965 A1), in view of Kitchens, et al. (U.S. Patent Application Publication 2006/0075761 A1), and as evidenced by Knox, et al. (U.S. Patent Application Publication 2002/0191937 A1).
In reference to Claims 5 and 15, Fig. 3 of Makosinski teaches that the thermoelectric generator 318 surrounds entirely the lateral side of the heat generating device 311.
Fig. 3 of Makosinski further teaches that the second thermal conductive layer 313 is not in direct contact with the first thermal conductive layer 312.
Makosinski does not teach that the first thermal conductive layer 312 and/or the second thermal conductive layer 313 includes a coefficient of thermal conductivity of about 400 W / (m - K), or greater.
Instead, he teaches that the first and second thermal conductive layers of his invention are stainless steel or other materials (paragraph [0089]).
To solve the same problem of providing a thermoelectric device with a metal thermal conductive layer that transfers heat into the thermoelectric device, Kitchens teaches that both copper and silver are preferable to stainless steel for use as metals that transfer heat in a thermoelectric device, because both copper and silver have higher thermal conductivities than stainless steel (paragraph [0042]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the first and/or second thermal conductive layers of the device of Makosinski from copper or silver, instead of stainless steel, based on the teachings of Kitchens that these materials have better heat transfer properties than stainless steel. 
Evidentiary reference Knox teaches that the thermal conductivity of copper is 400 W/mK and that the thermal conductivity of silver is 410 W/mK (paragraph [0039]).
Consequently, forming the first and/or second thermal conductive layers of the device of Makosinski from copper or silver, instead of stainless steel, teaches the limitations of Claims 5 and 15, wherein the first thermal conductive layer 312 and/or the second thermal conductive layer 313 includes a coefficient of thermal conductivity of about 400 W / (m - K), or greater.

Response to Arguments
Applicant’s arguments regarding the rejections of Claims 33-41, the rejection under 35 U.S.C. 112(b), and the claim objections have been fully considered and are persuasive.  These rejections and objections have been withdrawn. 
Applicant’s arguments with respect to the prior art rejections of claims 1-20 and 31-32 have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721